
	
		I
		111th CONGRESS
		2d Session
		H. R. 5660
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Delahunt (for
			 himself, Mr. Conyers,
			 Mr. Capuano,
			 Ms. Herseth Sandlin, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To promote simplification and fairness in the
		  administration and collection of sales and use taxes, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Main Street Fairness
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Consent of Congress.
					Sec. 3. Findings.
					Sec. 4. Authorization to require collection of sales and use
				taxes.
					Sec. 5. Tribal governments.
					Sec. 6. Determinations by governing board and judicial review
				of such determinations.
					Sec. 7. Minimum simplification requirements.
					Sec. 8. Limitation.
					Sec. 9. Expedited judicial review.
					Sec. 10. Definitions.
					Sec. 11. Sense of Congress on digital goods and
				services.
				
			2.Consent of
			 CongressCongress consents to
			 the Streamlined Sales and Use Tax Agreement.
		3.FindingsCongress makes the following
			 findings:
			(1)States should be encouraged to simplify
			 their sales and use tax systems.
			(2)As a matter of economic policy and basic
			 fairness, similar sales transactions should be treated equally, without regard
			 to the manner in which sales are transacted, whether in person, through the
			 mail, over the telephone, on the Internet, or by other means.
			(3)Congress may facilitate such equal taxation
			 consistent with the United States Supreme Court's decision in Quill Corp. v.
			 North Dakota.
			(4)States that voluntarily and adequately
			 simplify their tax systems should be authorized to correct the present
			 inequities in taxation through requiring sellers to collect taxes on sales of
			 goods or services delivered in-state, without regard to the location of the
			 seller.
			(5)The States have experience, expertise, and
			 a vital interest in the collection of sales and use taxes, and thus should take
			 the lead in developing and implementing sales and use tax collection systems
			 that are fair, efficient, and non-discriminatory in their application and that
			 will simplify the process for both sellers and buyers.
			(6)Online consumer privacy is of paramount
			 importance to the growth of electronic commerce and must be protected.
			4.Authorization to
			 require collection of sales and use taxes
			(a)Grant of
			 authority
				(1)In
			 generalEach Member State under the Streamlined Sales and Use Tax
			 Agreement is authorized, subject to the requirements of this section, to
			 require all sellers not qualifying for the small seller exception to collect
			 and remit sales and use taxes with respect to remote sales sourced to that
			 Member State under the Agreement.
				(2)Requirements for
			 authorityThe authorization provided under paragraph (1) shall be
			 granted once all of the following have occurred:
					(A)Ten States
			 comprising at least 20 percent of the total population of all States imposing a
			 sales tax, as determined by the most recent Federal census, have petitioned for
			 membership and have become Member States under the Agreement.
					(B)The following
			 necessary operational aspects of the Agreement have been implemented by the
			 Governing Board:
						(i)Provider and
			 system certification.
						(ii)Setting of
			 monetary allowance by contract with providers.
						(iii)Implementation
			 of an online multistate registration system.
						(iv)Adoption of a
			 standard form for claiming exemptions electronically.
						(v)Establishment of
			 advisory councils.
						(vi)Promulgation of
			 rules and procedures for dispute resolution.
						(vii)Promulgation of
			 rules and procedures for audits.
						(viii)Provisions for
			 funding and staffing the Governing Board.
						(C)Each Member State
			 has met the requirements to provide and maintain the databases and the
			 taxability matrix described in the Agreement, pursuant to requirements of the
			 Governing Board.
					(3)Limitation of
			 authorityThe authorization provided under paragraph (1)—
					(A)shall be granted
			 notwithstanding any other provision of law; and
					(B)is dependent upon
			 the Agreement, as amended, meeting the minimum simplification requirements of
			 section 7.
					(b)Termination of
			 authority
				(1)In
			 generalThe authorization provided under subsection (a) shall
			 terminate for all States if—
					(A)the requirements
			 contained in subsection (a) cease to be satisfied; or
					(B)any amendment
			 adopted to the Agreement after the date of the enactment of this Act is—
						(i)not
			 within the scope of the administration of sales and use taxes by the Member
			 States; or
						(ii)inconsistent with
			 the provisions of this Act.
						(2)Loss of member
			 State statusThe authorization provided under subsection (a)
			 shall terminate for a Member State, if such Member State no longer meets the
			 requirements for Member State status under the terms of the Agreement or the
			 provisions of this Act.
				(c)Determination of
			 status
				(1)In
			 generalThe Governing Board shall determine if Member States are
			 in compliance with the requirements of subsections (a) and (b) and whether each
			 Member State meets the minimum simplification requirements of section 7, and
			 shall reevaluate such determination on an annual basis.
				(2)Compliance
			 determinationUpon the determination of the Governing Board that
			 all the requirements of subsection (a) have been satisfied, the authority to
			 require a seller to collect and remit sales and use taxes shall commence on the
			 first day of a calendar quarter at least 6 months after the date the Governing
			 Board makes its determination.
				(3)Noncompliance
			 determinationUpon a final determination by the Governing Board
			 that a Member State is not in compliance with the minimum simplification
			 requirements of section 7 or is otherwise not in compliance with the Agreement,
			 that Member State shall lose its remote seller collection authority on the
			 earlier of—
					(A)the date specified
			 by the Governing Board; or
					(B)the later
			 of—
						(i)the
			 first day of January at least 2 years after the Governing Board finally
			 determined the State was not compliant; or
						(ii)the
			 first day of a calendar quarter following the end of one full session of the
			 State’s legislature beginning after the Governing Board finally determined the
			 State was not compliant.
						For
			 purposes of this section, the terms final determination or
			 finally determined shall mean that all appeals processes provided
			 for in the Agreement have been exhausted or the time for pursuing such appeals
			 has expired. An action before the Federal Court of Claims pursuant to section 6
			 shall not operate to stay a State’s loss of collection authority.(4)Restoration of
			 authorityAny Member State that loses its collection authority
			 under this section must comply with all provisions of this section to have its
			 remote seller collection authority restored.
				5.Tribal
			 governments
			(a)Status as Member
			 State
				(1)In
			 generalAny federally recognized Indian tribe that imposes a
			 generally applicable sales tax may, if such tribe complies with the terms of
			 this Act—
					(A)petition to become
			 a Member State under the Agreement; and
					(B)if granted Member
			 State status pursuant to paragraph (2), exercise the authority provided under
			 section 4.
					(2)Decision of the
			 governing board
					(A)In
			 generalIf the effect of any federally recognized Indian tribe’s
			 laws, rules, regulations, and policies is compliant with each of the terms of
			 the Agreement, and the Indian tribe has entered into an agreement with the
			 primary State where such tribe is located, the Governing Board shall consider
			 such tribe for admission as a Member State to the Agreement on the same basis
			 as States.
					(B)No State-tribal
			 agreement presentIf a petitioning Indian tribe and the primary
			 State in which such tribe is located have attempted to negotiate, but have not
			 reached, an agreement as described in subparagraph (A) within 2 years after the
			 date of the submission of such petition, the Governing Board shall consider
			 such tribe for admission as a Member State to the Agreement on the same basis
			 as States without regard to the presence of a State-tribal agreement.
					(3)Membership on
			 the governing board
					(A)In
			 generalIf any federally recognized Indian tribe is accorded
			 Member State status under the Agreement under this section, such tribe shall be
			 represented on the Governing Board by at least 1 member.
					(B)Multiple
			 tribesIf 2 or more federally recognized Indian tribes are
			 accorded Member State status under the Agreement under this section, additional
			 representation of such tribes on the Governing Board shall be determined by the
			 Governing Board, in consultation with those tribes that are Member
			 States.
					(b)Rule of
			 constructionNothing in this Act or the Agreement shall be
			 construed as—
				(1)diminishing an
			 Indian tribe’s sovereignty or characterizing an Indian tribe as a State for
			 other purposes;
				(2)affecting existing
			 tax agreements between Indian tribal governments and States;
				(3)preventing Indian
			 tribal governments and States from entering into bilateral agreements for the
			 collection and allocation of sales taxes (whether or not such bodies are
			 admitted as Member States to the Agreement); or
				(4)overriding
			 established principles of Federal law governing—
					(A)the taxing
			 jurisdiction of Indian tribal governments; and
					(B)the immunities of
			 Indian tribal governments and their members from State taxation with respect to
			 on-reservation transactions.
					6.Determinations by
			 governing board and judicial review of such determinations
			(a)PetitionAt
			 any time after the Governing Board has made the determinations required under
			 section 4(c), any person who may be affected by the Agreement may petition the
			 Governing Board for a determination on any issue related to the implementation
			 of the Agreement or on a Member State's compliance with this Act or the
			 Agreement.
			(b)Review in court
			 of Federal claimsAny person who submits a petition under
			 subsection (a) may bring an action against the Governing Board in the United
			 States Court of Federal Claims for judicial review of the action of the
			 Governing Board on that petition if—
				(1)the petition
			 relates to an issue of whether—
					(A)a Member State has
			 satisfied or continues to satisfy the requirements for Member State status
			 under the Agreement;
					(B)the Governing
			 Board has performed a nondiscretionary duty of the Governing Board under the
			 Agreement;
					(C)the
			 Agreement—
						(i)continues to
			 satisfy the minimum simplification requirements of section 7; or
						(ii)otherwise
			 continues to be consistent with the provisions of this Act; or
						(D)any other
			 requirement of section 4 has been satisfied; and
					(2)the petition is
			 denied by the Governing Board in whole or in part with respect to that issue,
			 or the Governing Board fails to act on the petition with respect to that issue
			 not later than the 6-month period beginning on the day after the date on which
			 the petition was submitted.
				(c)Timing of action
			 for reviewAn action for review under this section shall be
			 initiated not later than 60 days after the denial of the petition by the
			 Governing Board, or, if the Governing Board fails to act on the petition, not
			 later than 60 days after the end of the 6-month period beginning on the day
			 after the date on which the petition was submitted.
			(d)Standard of
			 review
				(1)In
			 generalIn any action for review under this section, the court
			 shall set aside the actions, findings, and conclusions of the Governing Board
			 found to be arbitrary, capricious, an abuse of discretion, or otherwise not in
			 accordance with law.
				(2)RemandIf
			 the court sets aside any action, finding, or conclusion of the Governing Board
			 under paragraph (1), the court shall remand the case to the Governing Board for
			 further action consistent with the decision of the court.
				(3)Nonmonetary
			 reliefIn connection with any remand under paragraph (2), the
			 court may not award monetary relief, but may award declaratory and injunctive
			 relief.
				(e)Jurisdiction
				(1)GenerallyChapter
			 91 of title 28, United States Code, is amended by adding at the end the
			 following new section:
					
						1510.Jurisdiction
				regarding the streamlined sales and use tax agreement
							The United
				States Court of Federal Claims shall have exclusive jurisdiction over actions
				for judicial review of determinations of the Governing Board of the Streamlined
				Sales and Use Tax Agreement under the terms and conditions provided in section
				6 of the Main Street Fairness
				Act.
							.
				(2)Conforming
			 amendment to table of sectionsThe table of sections for chapter
			 91 of title 28, United States Code, is amended by adding at the end the
			 following new item:
					
						
							1510. Jurisdiction regarding the streamlined sales and use tax
				agreement.
						
						.
				7.Minimum
			 simplification requirements
			(a)In
			 generalThe minimum simplification requirements for the Agreement
			 are as follows:
				(1)A
			 centralized, one-stop, multistate registration system that a seller may elect
			 to use to register with the Member States, provided a seller may also elect to
			 register directly with a Member State, and further provided that privacy and
			 confidentiality controls shall be placed on the multistate registration system
			 so that it may not be used for any purpose other than the administration of
			 sales and use taxes. Furthermore, no taxing authority within a Member State or
			 a Member State that has withdrawn or been expelled from the Agreement may use
			 registration with the centralized registration system for the purpose of, or as
			 a factor in determining, whether a seller has a nexus with that Member State
			 for any tax at any time.
				(2)Uniform
			 definitions of products and product-based exemptions from which a Member State
			 may choose its individual tax base, provided, however, that all local
			 jurisdictions in that Member State with respect to which a tax is imposed or
			 collected, shall have a common tax base identical to the State tax base of that
			 Member State. A Member State may enact product-based exemptions without
			 restriction if the Agreement does not have a definition for the product or for
			 a term that includes the product. A Member State shall relax the good faith
			 requirement for acceptance of exemption certificates in accordance with section
			 317 of the Agreement, as in effect on the date of the enactment of this
			 Act.
				(3)Uniform rules for
			 sourcing and attributing transactions to particular taxing
			 jurisdictions.
				(4)Uniform procedures
			 for the certification of service providers and software on which a seller may
			 elect to rely in order to determine Member State sales and use tax rates and
			 taxability.
				(5)Uniform rules for
			 bad debts and rounding.
				(6)Uniform
			 requirements for tax returns and remittances.
				(7)Consistent
			 electronic filing and remittance methods.
				(8)Single,
			 State-level administration of all Member State and local sales and use taxes,
			 including a requirement for a State-level filing of tax returns in each Member
			 State.
				(9)A
			 single sales and use tax rate per taxing jurisdiction, except as provided in
			 section 308 of the Agreement.
				(10)A provision
			 requiring the elimination by each Member State of caps and thresholds on the
			 application of sales and use tax rates and exemptions based on value, provided
			 that this limitation does not apply to the items identified in sections 308C,
			 322, and 323 of the Agreement, as in effect on the date of the enactment of
			 this Act.
				(11)A provision
			 requiring each Member State to complete a taxability matrix, as adopted by the
			 Governing Board. The matrix shall include information regarding terms defined
			 by the Agreement in the Library of Definitions. The matrix shall also include,
			 pursuant to the requirements of the Governing Board, information on use-,
			 entity-, and product-based exemptions.
				(12)A provision
			 requiring that each Member State relieves a seller or service provider from
			 liability to that Member State and local jurisdiction for collection of the
			 incorrect amount of sales or use tax, and relieves the purchaser from penalties
			 stemming from such liability, provided that collection of the improper amount
			 is the result of relying on information provided by that Member State regarding
			 tax rates, boundaries, or taxing jurisdiction assignments, or in the taxability
			 matrix regarding terms defined by the Agreement in the Library of
			 Definitions.
				(13)Audit procedures
			 for sellers, including an option under which a seller not qualifying for the
			 small business exception may request, by notifying the Governing Board, to be
			 subject to a single audit on behalf of all Member States for sales and use
			 taxes. The Governing Board, in its discretion, may authorize such a single
			 audit.
				(14)Effective on the
			 date authority to require collection commences under section 4, each Member
			 State shall provide reasonable compensation for expenses incurred by all
			 sellers in administering, collecting, and remitting sales and use taxes (other
			 than use taxes on goods and services purchased for the consumption of the
			 seller) to that Member State. Such compensation may vary in each Member State
			 depending on the complexity of the sales and use tax laws in that Member State
			 and may vary by the characteristics of sellers in order to reflect differences
			 in collection costs. Such compensation may be provided to a seller or a
			 third-party service provider whom a seller has contracted with to perform all
			 the sales and use tax responsibilities of a seller.
				(15)Appropriate
			 protections for consumer privacy.
				(16)Governance
			 procedures and mechanisms to ensure timely, consistent, and uniform
			 implementation and adherence to the principles of the streamlined system and
			 the terms of the Agreement.
				(17)A uniform rule to
			 establish a small seller exception to a requirement to collect authorized by
			 this Act.
				(18)Uniform rules and
			 procedures for sales tax holidays.
				(19)Uniform rules and
			 procedures to address refunds and credits for sales taxes relating to customer
			 returns, restocking fees, discounts and coupons, and rules to address
			 allocations of shipping and handling and discounts applied to multiple item and
			 multiple seller orders.
				(b)Application of
			 minimum simplification requirements to taxes on communications
			 servicesEach Member State shall apply the minimum simplification
			 requirements of subsection (a) to sales and use taxes on communications
			 services.
			(c)Requirement To
			 provide simplified tax systems
				(1)In
			 generalThe requirements of this section are intended to ensure
			 that each Member State provides and maintains the necessary simplification to
			 its sales and use tax system to warrant the collection authority granted to
			 such Member State in section 4.
				(2)Reduction of
			 administrative burdensThe requirements of this section should be
			 construed—
					(A)to require each
			 Member State to substantially reduce the administrative burdens associated with
			 sales and use taxes; and
					(B)as allowing each
			 Member State to exercise flexibility in how these requirements are
			 satisfied.
					(3)ExceptionIn
			 instances where exceptions to the requirements of this section can be exercised
			 in a manner that does not materially increase the administrative burden on a
			 seller obligated to collect or pay the taxes, such exceptions are
			 permissible.
				(d)No requirement
			 To exempt from or impose taxNothing in this Act or the Agreement
			 shall require any Member State or any local taxing jurisdiction to exempt, or
			 to impose a tax on any product, or to adopt any particular type of tax, or to
			 impose the same rate of tax as any other taxing jurisdiction.
			8.Limitation
			(a)In
			 generalNothing in this Act shall be construed as—
				(1)subjecting a
			 seller to franchise taxes, income taxes, or licensing requirements of a Member
			 State or political subdivision thereof; or
				(2)affecting the
			 application of such taxes or requirements or enlarging or reducing the
			 authority of any Member State to impose such taxes or requirements.
				(b)No effect on
			 nexus, etc
				(1)In
			 generalNo obligation imposed by virtue of the authority granted
			 by section 4 shall be considered in determining whether a seller has a nexus
			 with any Member State for any other tax purpose.
				(2)Permissible
			 Member State authorityExcept as provided in subsection (a), and
			 in section 4, nothing in this Act permits or prohibits a Member State
			 from—
					(A)licensing or
			 regulating any person;
					(B)requiring any
			 person to qualify to transact intrastate business;
					(C)subjecting any
			 person to State taxes not related to the sale of goods or services; or
					(D)exercising
			 authority over matters of interstate commerce.
					9.Expedited
			 judicial review
			(a)Three-Judge
			 district court hearingNotwithstanding any other provision of
			 law, any civil action challenging the constitutionality of this Act, or any
			 provision thereof, shall be heard by a district court of 3 judges convened
			 pursuant to the provisions of section 2284 of title 28, United States
			 Code.
			(b)Appellate
			 review
				(1)In
			 generalNotwithstanding any other provision of law, an
			 interlocutory or final judgment, decree, or order of the court of 3 judges in
			 an action under subsection (a) holding this Act, or any provision thereof,
			 unconstitutional shall be reviewable as a matter of right by direct appeal to
			 the United States Supreme Court.
				(2)30-Day time
			 limitAny appeal under paragraph (1) shall be filed not more than
			 30 days after the date of entry of such judgment, decree, or order.
				10.DefinitionsFor the purposes of this Act the following
			 definitions apply:
			(1)Governing
			 boardThe term Governing Board means the governing
			 board established by the Streamlined Sales and Use Tax Agreement.
			(2)Member
			 StateThe term Member State—
				(A)means a Member
			 State as that term is used under the Streamlined Sales and Use Tax Agreement as
			 in effect on the date of the enactment of this Act;
				(B)does not include
			 associate members under the Agreement; and
				(C)includes any
			 federally recognized Indian Tribe that is accorded Member State status under
			 the Agreement pursuant to section 5.
				(3)Nondiscretionary
			 duty of the governing boardThe term nondiscretionary duty
			 of the Governing Board means any duty of the Governing Board specified
			 in the Agreement as a requirement for action by use of the term
			 shall, will, or is required
			 to.
			(4)PersonThe
			 term person means an individual, trust, estate, fiduciary,
			 partnership, corporation, limited liability company, or any other legal entity,
			 and includes a State or local government.
			(5)Remote
			 saleThe term remote sale refers to a sale of goods
			 or services attributed to a particular Member State with respect to which a
			 seller does not have adequate physical presence to establish nexus under the
			 law existing on the day before the date of the enactment of this Act so as to
			 allow such Member State to require, without regard to the authority granted by
			 this Act, the seller to collect and remit taxes covered by this Act with
			 respect to such sale.
			(6)Remote
			 sellerThe term remote seller means any seller who
			 makes a remote sale.
			(7)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United
			 States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and
			 any other territory or possession of the United States.
			(8)Streamlined
			 sales and use tax agreementThe term Streamlined Sales and
			 Use Tax Agreement (or the Agreement) means the multistate
			 agreement with that title adopted on November 12, 2002, as in effect on the
			 date of the enactment of this Act and unless the context otherwise indicates as
			 further amended from time to time.
			11.Sense of
			 Congress on digital goods and servicesIt is the sense of Congress that each Member
			 State that is a party to the Agreement should work with other Member States
			 that are also parties to the Agreement to prevent double taxation in situations
			 where a foreign country has imposed a transaction tax on a digital good or
			 service.
		
